DETAILED ACTION
This is a non-final Office action for Application 17/415,136 filed 06/17/2021.

Status of Claims
Claims 1-28 are pending;
Claims 1-28 are original;
Claims 1-28 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 06/17/2021 has been considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features "one or more of a loop, a pin, a finger, and/or a plate" in claim 13 (line 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  As best understood, the drawings only show a plurality of loops (292).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Since the two abstracts filed 06/17/2021 appear to be identical, the abstract on the cover page of WO-2020131777-A2 is being examined.  The abstract is objected to because of the following informality:
Line 4, "the fixed rail" appears to be --the fixed long rail--.  See lines 5 and 6.
Appropriate correction is required.  See MPEP § 608.01(b).


Claim Objections
Claims 12-14, 23, and 25 are objected to because of the following informalities:
Claims 12 and 14, it is recommended that the applicant include --wherein:-- in line 1 and arrange the limitations in lines 1-3 with the format used in claim 13 for consistency.
Claim 13, line 6, "engaging" appears to be --engages--.
Claim 23, line 7, "with first cam" appears to be --with a first cam--.
Claim 23, line 18, the comma between "directions" and "rotates" appears to be unnecessary.
Claim 23, line 19, "disengages with" appears to be --disengages from--.  See claims 14, 16, and 21 for the language "disengages from."
Claim 25, line 13, "position said" appears to be --position, said--.  See claim 25, line 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 2-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation "fore and aft directions" in claim 2 (line 4) is indefinite because it is not clear as to how the "fore and aft directions" in claim 2 are related to the "fore direction" in claim 1 (line 5) and the "opposite aft direction" in claim 1 (line 5).  For example, does claim 2 require the "fore and aft directions" in claim 2 in addition to the "fore direction" in claim 1 (line 5) and the "opposite aft direction" in claim 1 (line 5)?  Does the applicant intend to state --said fore and aft directions--?  Appropriate correction is required.
Regarding claim 7, the limitations "said release plunger includes a pin projecting at an angle from said release plunger" in lines 1 and 2 are indefinite because it is not clear as to how a structural component (i.e., the "pin") of the "release plunger" can project from the "release plunger" at an angle.  Should the "pin" of the "release plunger" project at an angle from another structural component (e.g., a main body) of the "release plunger"?  Note the specification states that "[t]he pin 324 projects at an angle from the main body 316A near the upper end 316B of the main body 316A" (paragraph 0036, lines 3 and 4).  Similar rejection applies to the limitations in claim 23 (lines 13 and 14).  Appropriate correction is required.

Regarding claim 25, the limitation "a vehicle seat" is recited twice in the claim (e.g., in lines 1 and 3).  It is not clear as to whether the limitation "a vehicle seat" in line 1 and the limitation "a vehicle seat" in line 3 refer to the same vehicle seat or different vehicle seats.  Similar rejection applies to the limitation "a fixed long rail" in claim 25 (lines 1 and 3).  Appropriate correction is required.
Regarding claim 25, the limitations "activating said fore-aft motor and transposing said power rail drive assembly along said fixed long rail in one of said fore and aft positions" in lines 25 and 26 are indefinite.  As best understood, "said fore and aft positions" refer to the positions of the "fore/aft button" in lines 15 and 16, e.g., "said fore/aft button having a fore position, a deactivated position, and an aft position."  It is not clear as to how the "power rail driver assembly" can be transposed along the "fixed long rail" in one of the "fore and aft positions" of the "fore/aft button."  Does the applicant intend to state --in one of said fore and aft directions--?  Appropriate correction is required.
Claims 3-6, 8-22, 24, and 26-28 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kume et al. (US 9,010,860 B2), hereinafter Kume.
Regarding claim 1, Kume discloses a power long rail assembly (see Figure 1) for transposing a vehicle seat (26, fig 1) within a vehicle (col 4, lines 35-37), the power long rail assembly comprising: a fixed long rail (11, fig 2); a power rail drive assembly (12, 13, fig 2) configured to be transposed along said fixed long rail in a fore direction and an opposite aft direction (col 4, lines 37-41); a latch (15, fig 3) operatively coupled to said power rail drive assembly and repositionable between a locked position and an unlocked position (see Figure 3, see col 5, lines 23-40), said latch being spring-biased towards said locked position (see Figure 2, see col 5, lines 41-51), wherein when said latch is in said locked position, said power rail drive assembly is interlocked with said fixed long rail preventing movement of said power rail drive assembly (see Figure 3, see col 5, lines 23-40), and when said latch is in said unlocked position, said power rail drive assembly is transposable along said fixed long rail (see Figure 3, see col 5, lines 23-40); and a latch release mechanism (the latch release mechanism as shown in Figures 2 and 7 including at least elements 31, 32, 35, 41, 43, 44) operatively coupled with said latch, said latch release mechanism including a latch motor (31, fig 7) fig having a first drive shaft (31a, fig 7) operatively coupled to a release plunger (44, fig 2) and configured to move said release plunger between a retracted position and an extended position (see Figures 2 and 3); wherein when said release plunger is in said extended position, said release plunger engages and actuates said latch to said unlocked position (see Figures 2 and 3), and when said release plunger is in said retracted position, said latch automatically locks with said fixed long rail (see Figures 2 and 3).

    PNG
    media_image1.png
    451
    669
    media_image1.png
    Greyscale










    PNG
    media_image2.png
    624
    644
    media_image2.png
    Greyscale












    PNG
    media_image3.png
    547
    750
    media_image3.png
    Greyscale












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 10,562,411 B2), hereinafter Higuchi, in view of Kume et al. (US 9,010,860 B2), hereinafter Kume.
Regarding claim 1, Higuchi discloses a power long rail assembly (10, fig 1) for transposing a vehicle seat (1, fig 1) within a vehicle (col 3, line 50), the power long rail assembly comprising: a fixed long rail (12, fig 2); a power rail drive assembly (13, 20, fig 2) configured to be transposed along said fixed long rail in a fore direction and an opposite aft direction (see Figure 3, see col 6, lines 21-24); a latch (31, fig 9) operatively coupled to said power rail drive assembly and repositionable between a locked position (31B, fig 9) and an unlocked position (31C, fig 9), said latch being spring-biased towards said locked position (col 5, lines 60-65), wherein when said latch is in said locked position, said power rail drive assembly is interlocked with said fixed long rail preventing movement of said power rail drive assembly (see Figure 9), and when said latch is in said unlocked position, said power rail drive assembly is transposable along said fixed long rail (see Figure 9); and a latch release mechanism (34, 35, fig 5, and, the electrical actuator as described in col 6, lines 10-12) operatively coupled with said latch, said latch release mechanism including a latch actuator (col 6, lines 10-12, the electrical actuator) operatively coupled to a release plunger (35, fig 5) and configured to move said release plunger between a retracted position and an extended position (see Figures 5 and 9, see col 5, lines 66 and 67, col 6, lines 1-12); wherein when said release plunger is in said extended position, said release plunger engages and actuates said latch to said unlocked position (see Figures 5 and 9, see col 5, lines 66 and 67, col 6, lines 1-12), and when said release plunger is in said retracted position, said latch automatically locks with said fixed long rail see Figures 5 and 9, see col 5, lines 66 and 67, col 6, lines 1-12).


    PNG
    media_image4.png
    609
    895
    media_image4.png
    Greyscale












    PNG
    media_image5.png
    813
    631
    media_image5.png
    Greyscale












Higuchi does not disclose the power long rail assembly, wherein said latch actuator is a motor having a first drive shaft operatively coupled to said release plunger.
Kume teaches a power long rail assembly (see Figure 1) for transposing a vehicle seat (26, fig 1) within a vehicle (col 4, lines 35-37), the power long rail assembly comprising: a fixed long rail (11, fig 2); a power rail drive assembly (12, 13, fig 2) configured to be transposed along said fixed long rail in a fore direction and an opposite aft direction (col 4, lines 37-41); a latch (15, fig 3) operatively coupled to said power rail drive assembly and repositionable between a locked position and an unlocked position (see Figure 3, see col 5, lines 23-40), said latch being spring-biased towards said locked position (see Figure 2, see col 5, lines 41-51), wherein when said latch is in said locked position, said power rail drive assembly is interlocked with said fixed long rail preventing movement of said power rail drive assembly (see Figure 3, see col 5, lines 23-40), and when said latch is in said unlocked position, said power rail drive assembly is transposable along said fixed long rail (see Figure 3, see col 5, lines 23-40); and a latch release mechanism (the latch release mechanism as shown in Figures 2 and 7 including at least elements 31, 32, 35, 41, 43, 44) operatively coupled with said latch, said latch release mechanism including a latch motor (31, fig 7) fig having a first drive shaft (31a, fig 7) operatively coupled to a release plunger (44, fig 2) and configured to move said release plunger between a retracted position and an extended position (see Figures 2 and 3); wherein when said release plunger is in said extended position, said release plunger engages and actuates said latch to said unlocked position (see Figures 2 and 3), and when said release plunger is in said retracted position, said latch automatically locks with said fixed long rail (see Figures 2 and 3).
Higuchi and Kume are analogous art because they are at least from the same field of endeavor, i.e., rail assemblies.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form said latch actuator (Higuchi: col 6, lines 10-12, the electrical actuator) as a latch motor (Kume: 31, fig 7) having a first drive shaft (Kume: 31a, fig 7) operatively coupled to said release plunger (Higuchi: 35, fig 5) as taught by Kume.  The motivation would have been to allow convenient replacement of the motor should it be damaged and unusable.  Therefore, it would have been obvious to combine Higuchi and Kume to obtain the invention as specified in claim 1.
Regarding claim 2, wherein said power rail drive assembly comprises: an elongated upper channel (Higuchi: 13, fig 2), said upper channel configured to travel along said fixed long rail in fore and aft directions (Higuchi: see Figure 3, see col 6, lines 21-24); and a fore-aft motor (Higuchi: 23, fig 3) having an output shaft (Higuchi: col 4, lines 43-45) operatively coupled to a driving wheel (Higuchi: 22, fig 3), said driving wheel rotationally coupled to said upper channel and operatively coupled to said fixed long rail (Higuchi: see Figure 3, see col 4, lines 3-6); wherein activating said fore-aft motor to rotate said output shaft in a fore-aft motor first rotational direction rotates said driving wheel in a wheel first rotational direction transposing said power rail drive assembly along said fixed long rail in said fore direction (Higuchi: see Figures 2 and 6, see col 4, lines 4-11, col 6, lines 43-46), and activating said fore-aft motor to rotate said output shaft in a fore-aft motor second rotational direction rotates said driving wheel in a wheel second rotational direction transposing said power rail drive assembly along said fixed long rail in said aft direction (Higuchi: see Figures 2 and 6, see col 4, lines 4-11, col 6, lines 43-46), said fore-aft motor first rotational direction being opposite said fore-aft motor second rotational direction (Higuchi: see Figures 2 and 6, see col 4, lines 4-11, col 6, lines 43-46), and said wheel first rotational direction being opposite said wheel second rotational direction (Higuchi: see Figures 2 and 6, see col 4, lines 4-11, col 6, lines 43-46).
Regarding claim 3, wherein: said latch being operatively coupled to said upper channel (Higuchi: see Figure 9), said latch including a release trigger (Higuchi: 36, fig 9) configured to reposition said latch between said locked position and said unlocked position (Higuchi: see Figure 9); wherein when said release plunger is in said retracted position, activating said latch motor to rotate said first drive shaft in a shaft first rotational direction extends said release plunger (Higuchi: see Figures 5 and 9; Kume: Figures 3 and 6-11), and when said release plunger is in said extended position, activating said latch motor to rotate said first drive shaft in a shaft second rotational direction retracts said release plunger (Higuchi: see Figures 5 and 9; Kume: Figures 3 and 6-11), wherein said shaft first rotational direction is opposite said shaft second rotational direction (Higuchi: see Figures 5 and 9; Kume: see Figures 3 and 6-11); and wherein when said release plunger is in said extended position, said release plunger frictionally engages with said release trigger moving said latch from said locked position to said unlocked position (Higuchi: see Figures 5 and 9; Kume: Figures 3 and 6-11), and when said release plunger is in said retracted position, said release plunger is spaced apart from said release trigger such that said latch automatically locks with said fixed long rail (Higuchi: see Figures 5 and 9; Kume: see Figures 3 and 6-11).
Regarding claim 4, wherein: said latch release mechanism includes an actuator cam (Kume: 35, fig 7) having an axis of rotation with said actuator cam being rotationally coupled to said first drive shaft (Kume: see Figures 7-11), said actuator cam including a control slot (Kume: 35a, fig 7); and said release plunger being operatively coupled to said control slot (Kume: see Figures 3 and 6-11).
Regarding claim 5, wherein: said control slot includes a first cam section (Kume: 351, fig 11, see annotation) and a second cam section (Kume: 352, fig 9, see annotation), said first cam section and said second cam section being spaced apart along said control slot (Kume: see Figures 9 and 11); wherein when said release plunger is frictionally engaged with said first cam section, said release plunger is in said retracted position (Kume: see Figures 3 and 11, see col 9, lines 3-21); and when said release plunger is frictionally engaged with said second cam section, said release plunger is in said extended position (Kume: see Figures 3 and 9, see col 9, lines 3-21).

    PNG
    media_image6.png
    538
    688
    media_image6.png
    Greyscale




[AltContent: connector]



[AltContent: textbox (352 – Second Cam Section)]



    PNG
    media_image7.png
    541
    698
    media_image7.png
    Greyscale




[AltContent: connector]

[AltContent: textbox (351 – First Cam Section)]




Regarding claim 6, wherein rotating said first drive shaft rotates said actuator cam about said axis of rotation such that said release plunger is moved between frictionally engaging said first cam section and frictionally engaging said second cam section (Kume: see Figures 3 and 6-11).

Claims 25-28, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 10,562,411 B2), hereinafter Higuchi, in view of Kume et al. (US 9,010,860 B2), hereinafter Kume, and Mesnage et al.      (US 5,903,122), hereinafter Mesnage.

Regarding claim 25, Higuchi, as modified by Kume (see above discussions with respect to claim 1), teaches a method of automatically repositioning a vehicle seat (Higuchi: 1, fig 1) along a fixed long rail (Higuchi: 12, fig 2), said method comprising: providing a vehicle seat (Higuchi: 1, fig 1) operatively coupled to a fixed long rail (Higuchi: 12, fig 2), said vehicle seat including a power rail drive assembly (Higuchi: 13, 20, fig 1), a latch assembly (Higuchi: 31, fig 9), and a latch release mechanism (Higuchi: 34, 35, fig 5, and, Kume: see Figure 6), said power rail drive assembly having a fore-aft motor (Higuchi: 23, fig 3) operatively coupled to a driving wheel (Higuchi: 22, fig 3) configured to automatically transpose said vehicle seat along said fixed long rail in a fore direction and an aft direction (Higuchi: see Figures 2 and 6, see col 4, lines 4-11, col 6, lines 43-46), said latch assembly having a locked position (Higuchi: 31B, fig 9) and an unlocked position (Higuchi: 31C, fig 9), said latch assembly spring-biased towards said locked position (Higuchi: col 5, lines 60-65), and said latch release mechanism operatively coupled to said latch assembly (Higuchi: see Figures 5 and 9, see col 5, lines 66 and 67, col 6, lines 1-12; Kume: see Figures 2 and 6), said latch release mechanism including a latch motor (Higuchi: col 6, lines 10-12, the electrical actuator, as modified by, Kume: 31, fig 6) operatively coupled to a release plunger (Higuchi: 35, fig 5), said release plunger having an extended position and a retracted position (Higuchi: see Figures 5 and 9, see col 5, lines 66 and 67, col 6, lines 1-12), wherein when said release plunger is in said extended position, said latch assembly is in said unlocked position (Higuchi: see Figures 5 and 9, see col 5, lines 66 and 67, col 6, lines 1-12) and when said release plunger is in said retracted position said latch assembly is in said locked position (Higuchi: see Figures 5 and 9, see col 5, lines 66 and 67, col 6, lines 1-12); providing a switch (Higuchi: col 6, line 16) operatively coupled to said fore-aft motor and operatively coupled to said latch motor (Higuchi: col 6, lines 14-38); activating said latch motor and repositioning said release plunger from said retracted position to said extended position moving said latch assembly from said locked position to said unlocked position (Higuchi: see Figure 9, see col 6, lines 14-38); deactivating said latch motor (Higuchi: see Figure 9, see col 6, lines 14-38); and activating said fore-aft motor and transposing said power rail drive assembly along said fixed long rail in one of said fore and aft positions (Higuchi: see Figure 9, see col 6, lines 14-38).
Higuchi, as modified by Kume (see above discussions with respect to claim 1), does not teach the method, further comprising: providing a fore/aft button operatively coupled to said fore-aft motor and operatively coupled to said latch motor, said fore/aft button having a fore position, a deactivated position, and an aft position wherein when said fore/aft button is in said deactivated position, said fore-aft motor is deactivated, said latch motor is deactivated with said release plunger in said retracted position, and said latch assembly is in said locked position with said fixed long rail; transitioning said fore/aft button from said deactivated position to one of said fore and/or aft positions.
 Mesnage teaches a method of automatically repositioning a vehicle seat (1, fig 1) along a fixed long rail (501, fig 1, see annotation), said method comprising: providing a vehicle seat (1, fig 1) operatively coupled to a fixed long rail (501, fig 1, see annotation), said vehicle seat including a power rail drive assembly (see Figure 2), said power rail drive assembly having a fore-aft motor (10, fig 2) configured to automatically transpose said vehicle seat along said fixed long rail in a fore direction and an aft direction (see Figure 1, see col 4, lines 13-36); providing a fore/aft button (53, fig 2) commanding a switch (52, fig 2) and operatively coupled to said fore-aft motor (see Figure 2), said fore/aft button having a fore position, a deactivated position, and an aft position (see Figure 2, see col 4, lines 13-36) wherein when said fore/aft button is in said deactivated position, said fore-aft motor is deactivated (see Figure 1, see col 4, lines 13-36); transitioning said fore/aft button from said deactivated position to one of said fore and/or aft positions (see Figure 1, see col 4, lines 13-36); and activating said fore-aft motor and transposing said power rail drive assembly along said fixed long rail in one of said fore and aft positions (see Figure 1, see col 4, lines 13-36).


    PNG
    media_image8.png
    838
    806
    media_image8.png
    Greyscale









[AltContent: connector]

[AltContent: textbox (501 – Fixed Long Rail)]

Mesnage is analogous art because it is at least from the same field of endeavor, i.e., rail assemblies.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form said switch (Higuchi: col 6, line 16) as a switch (Mesnage: 52, fig 2) commanded by a fore/aft button (Mesnage: 53, fig 2) operatively coupled to said fore-aft motor (Higuchi: 23, fig 3) and operatively coupled to said latch motor (Higuchi: col 6, lines 10-12, the electrical actuator, as modified by, Kume: 31, fig 6), said fore/aft button having a fore position, a deactivated position, and an aft position (Mesnage: see Figure 2, see col 4, lines 13-36), such that wherein when said fore/aft button is in said deactivated position, said fore-aft motor is deactivated (Mesnage: see Figure 1, see col 4, lines 13-36; Higuchi: col 6, lines 14-38), said latch motor is deactivated with said release plunger in said retracted position, and said latch assembly is in said locked position with said fixed long rail (Mesnage: see Figure 1, see col 4, lines 13-36; Higuchi: col 6, lines 14-38; Kume: see Figures 3 and 6-11), and such that transitioning said fore/aft button from said deactivated position to one of said fore and/or aft positions is allowed (Mesnage: see Figure 1, see col 4, lines 13-36), as taught by Mesnage.  The motivation would have been to allow the user to simply control the movement of the vehicle seat with a fore/aft button.  Therefore, it would have been obvious to combine Higuchi, Kume, and Mesnage to obtain the invention as specified in claim 25.
Regarding claim 26, said method comprising: deactivating said fore-aft motor in response to said fore/aft button transitioning from one of said fore position and said aft position to said deactivated position (Mesnage: see Figure 1, see col 4, lines 13-36; Higuchi: col 6, lines 14-38; Kume: see Figures 3 and 6-11).
Regarding claim 27, said method comprising: activating said latch motor and repositioning said release plunger from said extended position to said retracted position (Mesnage: see Figure 1, see col 4, lines 13-36; Higuchi: col 6, lines 14-38; Kume: see Figures 3 and 6-11); and automatically moving said latch assembly from said unlocked position to said locked position (Mesnage: see Figure 1, see col 4, lines 13-36; Higuchi: col 6, lines 14-38; Kume: see Figures 3 and 6-11).
Regarding claim 28, said method comprising: activating said fore-aft motor to transpose said power rail drive assembly in one or more of said fore and/or aft directions to confirm said latch assembly is in said locked position (Mesnage: see Figure 1, see col 4, lines 13-36; Higuchi: col 6, lines 14-38; Kume: see Figures 3 and 6-11; the fore/aft button 53 of Mesnage is capable of performing the above intended use).

Allowable Subject Matter
Claims 7-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 23 and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-829 for various rail assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631